Citation Nr: 9900023	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  98-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.  


REMAND

The veteran seeks an increased evaluation for his service-
connected post-traumatic stress disorder (PTSD), which is 
currently evaluated as 30 percent disabling.  It has been 
argued by the veterans representative in his December 1998 
written argument that a total rating should be assigned based 
on the veterans lack of substantial employment.  

From the Boards preliminary review of the record, it is 
noted that the veteran was last examined by VA for disability 
evaluation in January 1997.  At that time, it was noted that 
after service, the veteran had been employed at several jobs 
and that he was currently laid off.  Multiple diagnoses were 
indicated on Axis I, including PTSD.  His Global Assessment 
of Functioning (GAF) was reported to be 60.  The examiner did 
not comment on the employability of the veteran or indicate 
what functional level was attributable solely to PTSD.  

When the veteran was admitted to a VA facility in October 
1997, it was noted that the veteran had employment 
dysfunction and a GAF of 40.  It was also noted that the 
veteran had been employed prior to his admission and that it 
was unclear whether he was employable at discharge or not.  
Multiple diagnoses were indicated on Axis I, including PTSD 
and Major Depression.  What functional level was attributable 
solely to PTSD was not indicated.

The veteran indicated at his June 1998 personal hearing that 
he last worked in October 1997 as a custodian and that he 
worked 15 hours per week.  He also indicated that he had 
applied for benefits from the Social Security Administration 
(SSA) and was appealing a denial.  Efforts to obtain any 
records pertaining to that claim have not been accomplished 
and neither the documentation nor the medical evidence used 
to arrive at a determination is of record. Under 38 U.S.C.A. 
§ 5107(a) (1991), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  
The Board notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 
Vet.App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet.App. 181 (1992) and Brown v. Derwinski, 2 Vet.App. 444 
(1992).  

The United States Court of Veterans Appeals (Court) has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet.App. 90 (1990); 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet.App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his PTSD.  With 
any necessary authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran which are not currently of 
record.  

2. The veteran should be requested to 
provide the address of the SSA office 
which addressed his disability claim.  
The RO should obtain, through the 
appropriate office of the SSA, copies of 
all medical records which were considered 
in the veterans claim as well as a copy 
of the decision.  All records obtained 
should be associated with the claims 
file.

3.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to be conducted by a board 
certified psychiatrist, if available, to 
determine the current severity of his 
service-connected psychiatric disability.  
All indicated tests and studies are to be 
conducted, and all findings should be 
reported in detail.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examination report should indicate that 
the examiner has reviewed the claims 
file.  The examiner should report a 
multiaxial diagnosis identifying all 
current psychiatric disorders and offer 
an opinion of the extent to which the 
veteran's service-connected PTSD, 
exclusive of any other mental disability, 
interferes with his ability to establish 
and maintain relationships, as well as 
the reduction in initiative, efficiency, 
flexibility, and reliability levels due 
to his service-connected PTSD.  The 
examiner must offer an opinion as to 
whether or not the veteran's service-
connected PTSD renders him unemployable, 
given his education and work experience.  
The examiner should indicate the 
veteran's overall psychological, social 
and occupational functioning using the 
global assessment of functioning (GAF) 
scale provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  
The examiner should also indicate the 
veteran's current GAF, and the highest 
GAF within the previous year, that are 
solely attributable to his service-
connected PTSD, exclusive of any other 
mental disability.  A complete rationale 
for all opinions and conclusions 
expressed must be given.  

4.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  

After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).   
- 2 -
